Citation Nr: 9931664	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-33 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for unilateral (left) 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim on appeal has been 
obtained.

2. Service connection is in effect only for the left ear.  

3. The most recent audiometric testing indicates that the 
veteran currently has Level II hearing acuity in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss in 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100 - 6110 (effective before and after 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all facts relevant to the veteran's claim has 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).


Pertinent Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1.

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Service connection is in effect for left ear hearing loss.  
Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Accordingly, the Board's review of the claim without 
first returning the claim to the RO is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of defective hearing 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second, with 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Codes 6100 to 6110 (effective prior to June 10, 1999).  

In an August 1997 precedent opinion the VA General Counsel 
held that service-connected unilateral hearing loss should be 
rated as if the nonservice-connected ear hearing was normal, 
unless the claim involved bilateral total deafness.  
VAOPGCPREC 32-97.

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment were to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).


Analysis

Service entrance examination showed that the veteran's 
hearing acuity was 20/20 bilaterally on entrance into 
service.  The January 1946 discharge examination showed that 
the veteran sustained a puncture of the eardrum when he fell 
off of a truck in July 1943 and was treated at a station 
hospital.  Left ear hearing was 10/15 at discharge.  

Service connection was granted by the Board in October 1985 
and the veteran has requested reevaluation of his hearing 
disability on several occasions.  Numerous audiological 
evaluations have shown that his left ear hearing disability 
has not satisfied the criteria for a compensable rating.  

VA clinical records show that the veteran underwent excision 
of a left tympanic glomus in January 1993.  In March 1993 an 
auditory brainstem response test was performed.  The 
impression was that the results were normal, consistent with 
cochlear (sensory) hearing loss.  On the authorized 
audiological evaluation in October 1993, left ear pure tone 
thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
LEFT
25
40
60
65

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

Subsequent clinical records of the VA ear, nose and throat 
clinic show that the veteran reported pain in the area of the 
auricular incision from the 1993 excision of the left 
tympanic glomus.  Injections were given for relief.  

A VA audiometric test in March 1994 revealed findings of a 
moderate high frequency sensorineural hearing loss in both 
ears, worse in the left ear.

In December 1994 the veteran was reporting pain, increasing 
in intensity since the operation.  A neurological 
consultation concluded that there was the possibility of 
acoustic neuroma formation, otherwise there was no clear 
neurological deficit.  Subsequent clinical records show 
similar complaints, observations and treatment, and that the 
wound was considered well-healed and there was no evidence of 
recurrence or persistence of the tumor.

The veteran most recently underwent audiological evaluation 
in July 1998.  Testing revealed left ear pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
55
70
80

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The examiner's report notes that 
the veteran felt that the 1993 surgery made his hearing loss 
worse.  Moderate to profoundly sloping sensorineural hearing 
loss in the left ear and excellent speech discrimination 
bilaterally were reported.  

In this case, under the former criteria, the October 1993 VA 
audiometric examination results in a literal designation of 
level I hearing acuity.  See 38 C.F.R. § 4.87, Table VI 
(effective prior to June 10, 1999).  This translates into a 
noncompensable evaluation.  Id., Table VII.  The July 1998 
audiometric examination results in a literal designation of 
level II of left ear hearing acuity, which also translates 
into a noncompensable evaluation.  See 38 C.F.R. §  4.87, 
Table VI, Table VII (effective prior to June 10, 1999).  
Therefore, the Board finds entitlement to a compensable 
rating under the former rating criteria is not warranted.

The Board also finds that the results of the audiometric 
testing do not demonstrate that the veteran's left ear 
hearing loss warrants a compensable evaluation under the 
current version of the Ratings Schedule.  The October 1993 
test results in a literal designation of level I hearing 
acuity and the July 1998 test results in a literal 
designation of level II hearing acuity.  See 38 C.F.R. 
§ 4.87, Table VI (1999).  Neither result satisfies the 
criteria for a noncompensable rating.  Id., Table VII.  As 
such, the Board finds that a compensable evaluation for left 
ear hearing loss under either the old or current version of 
the Ratings Schedule is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a compensable rating for left ear hearing loss.








ORDER

Entitlement to a compensable evaluation for unilateral (left) 
hearing loss is denied.




		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

